PORTER, Justice
(dissenting).
I would affirm the conviction, but under the misdemeanor portion of the statute, since the evidence indicates that less than $300 damage was done to the public property. Moreover, there was sufficient evidence from which the jury could properly find that the damage was inflicted without the lawful consent of the appropriate governing body. The circumstances under which defendant caused the property destruction and the nature of the damage were matters (along with Slanina’s testimony) from which the jury could reasonably infer that the governing body had not consented to the wanton property destruction shown.
The effect of the majority’s reversal on insufficient evidence grounds is to mandate entry of a judgment of acquittal on remand. Burks v. United States, - U.S. -, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978).
I am authorized to state that Justice Wollman joins in this dissent.